Citation Nr: 0503408	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  02-02 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 28, 1953 to June 
20, 1953.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 rating decision by the RO in Jackson, 
Mississippi, which denied service connection for a back 
disorder.  A personal hearing was held before an RO hearing 
officer in November 2002.  A Board hearing was initially 
requested, but by a statement dated in November 2002, the 
veteran withdrew his Board hearing request.

In October 2003, the Board remanded the claim to the RO for 
further evidentiary development.  The case was subsequently 
returned to the Board.
  

FINDING OF FACT

A back current back disorder is not the result of disease or 
injury in service.  


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004). 

The VCAA and its implementing regulations provide that upon 
the submission of a substantially complete application for 
benefits, VA will notify a claimant of the information and 
evidence needed to substantiate a claim, and of what evidence 
will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  As part of this duty, VA will advise claimants 
to submit relevant evidence in their possession.  38 C.F.R. 
§ 3.159(b).  The VCAA and implementing regulations also 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide VCAA notice prior to an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where, as in the case currently 
before the Board, VCAA notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in providing 
such notice after the initial denial.  Pelegrini v. Principi, 
at 120, 122-4.

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
February 2002 statement of the case and January 2003 and July 
2004 supplemental statements of the case, and October 1999, 
November 1999, April 2000, June 2001, March 2004 
correspondence from the RO, the veteran has been given notice 
of the evidence necessary to substantiate his claim on 
appeal.

In particular, the Board notes evidence development letters 
dated in April 2000, June 2001, March 2004, in which the 
veteran was advised of the type of evidence necessary to 
substantiate his claim.  In the June 2001 and March 2004 
letters, the veteran was advised of his and VA's 
responsibilities under the VCAA, including what evidence 
should be provided by the veteran and what evidence should be 
provided by VA.  

The veteran reported treatment at a VA facility in 1978 and 
1979; however, that facility reported that it had no records.  
In accordance with the VCAA, the RO obtained all other 
relevant and available record.  

The RO also provided the veteran with a VA examination in 
March 2004, and obtained a supplemental opinion from the VA 
examiner in May 2004.  

While the veteran's representative has contended that further 
examination is warranted, the Board finds that the medical 
evidence currently of record, to include the supplemental 
opinion from the May 2004 examiner, is sufficient to decide 
the claim for service connection for a back disorder.  The 
March 2004 VA examination report includes consideration of 
the veteran's reported medical history and complaints, and 
includes current medical findings and an assessment; 
moreover, the supplemental opinion from another VA examiner 
was based both upon his review of the veteran's documented 
medical history, and testing results.


Factual Background

Service medical records show that on medical examination 
performed for enlistment purposes in April 1953, the 
veteran's spine was listed as normal.  In a report of medical 
history dated April 1953 no history of back trouble was 
noted.  A clinical record dated in May 1953, reflected that 
the veteran was admitted to the hospital with a diagnosis of 
acute lumbosacral strain.  

On medical examination performed for discharge purposes in 
May 1953, the veteran's spine was listed as abnormal and it 
was noted that he had complete loss of lumbar curve with 
severe kyphosis, scoliosis, and tilting of pelvis.  The 
examiner reported a diagnosis of severe kyphoscoliosis of the 
lumbar spine.  In a report of medical history completed for 
purposes of discharge, the veteran noted a history of back 
trouble.  

In a June 1953 Disposition Board Proceedings document, it was 
noted that the veteran suffered from severe kyphoscoliosis of 
the lumbar spine, which existed prior to service (EPTS).  It 
was recommended that the veteran be discharged from service 
due to the fact that he was physically unfit for retention on 
active duty.  It was further noted that the veteran's 
unfitness was the result of a condition, which was not 
incurred or aggravated during any period of active duty.    

In May 2000, the RO received private treatment records from 
Davis Chiropractic Health Center.  The records reflected 
various areas of the vertebrae where the veteran experienced 
discomfort, including C6, C7, T1, T2, T10, L4 and L5.  

Lay statements from the veteran's brother and sister were 
submitted to the RO in November 2002.  The statements 
essentially indicated that prior to the veteran entering the 
military, he was in perfect health.

During a March 2004 VA orthopedic examination, the veteran 
gave a history of injuring his back in 1953 after he fell at 
a firing range.  He reported that he was hospitalized for 
three weeks.  He recently experienced pain in his thoracic 
and thoracolumbar spine.  He reported that the pain was 
primarily in his back and he had no pain in his legs.  He 
indicated that he was not on medication for his back pain and 
he did not use any type of brace.  He was not under any 
significant treatment or physical therapy.  The diagnosis was 
thoracolumbar spondylosis.  

The examiner opined that it was "at least as likely as not" 
that the veteran's back disorder was age related.  He further 
commented that it was possible that he had a fracture in the 
thoracolumbar region while in the military and some of the 
veteran's symptoms could be post-traumatic, however there was 
no documentation to support the finding of a fracture while 
he was in the military.  A VA X-ray study of the veteran's 
back, performed in conjunction with the March 2004 VA 
orthopedic examination, reflected diffuse degenerative disc 
disease in the thoracic and thoracolumbar spine.

In a May 2004 addendum to the March 2004 VA examination, the 
examiner opined that it was "more likely than not" that any 
changes noted on the X-ray studies, as well as complaints of 
back pain, were a result of arthritic changes rather than a 
result of any specific injury suffered by the veteran while 
in service.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.    Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).   Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.   Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 C.F.R. § 
3.307(a)(3); see 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including psychoses).  The presumption is 
applicable for veterans who served 90 days or more during a 
period of war or after December 31, 1946.  38 C.F.R. § 
3.307(a)(1).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1132; 38 C.F.R. § 
3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).

The Board notes that the veteran's service medical records 
contain evidence of a back disorder culminating in an in-
service diagnosis of severe kyphoscoliosis of the lumbar 
spine which existed prior to service.  

Notwithstanding the in-service finding noted above, the Board 
finds that service connection must be denied for a back 
disorder.  Post-service, the first objective medical evidence 
that the veteran suffered from a back disorder was noted in 
undated records from a private chiropractor received by the 
RO in May 2000, about 47 years after service.  In his initial 
claim for benefits received in October 1999, the veteran 
reported no post service treatment for a back disability.  

Although the veteran subsequently reported relevant treatment 
in 1978 or 1979, this would place a current back disability 
no earlier than approximately 25 years after service.  
Significantly, no medical professional has provided competent 
medical evidence linking the veteran's back disorder to any 
aspect of his active service, and the veteran has not alluded 
to the existence of any such opinion.  In fact, the only 
medical evidence that addresses the relationship between any 
current back disorder and the veteran's service is not only 
unsupportive of the veteran's claim, but appears to militate 
against such claim.  

A careful reading of the claims folder reveals no reports of 
a continuity of symptomatology.  Accordingly, there is no 
basis for establishing service connection on the basis of 
post-service continuity of symptomatology.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. at 496-97.  The Board 
finds no competent evidence that relates the veteran's back 
disorder to service.  Boyer, 210 F.3d at 1353; Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  

As a layman without medical training and expertise, the 
veteran is not competent to provide a probative opinion on a 
medical matter, to include the diagnosis of a specific 
disability or opinion as to the origins of a specific 
disability.  See Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"). 

Under these circumstances, the claim for service connection 
for a back disorder must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the competent 
evidence simply does not support the claim, that doctrine is 
inapplicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).
 
ORDER

Entitlement to service connection for a back disorder is 
denied.




	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


